                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              5:20-cv-00131-KDB-DCK

JUDAMEYRE MCRAE,                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                         ORDER
                                    )
                                    )
NIAGARA BOTTLING, LLC,              )
                                    )
            Defendant.              )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint

[Doc. 8] under 28 U.S.C. § 1915(e)(2). Plaintiff is proceeding in forma pauperis. [Docs. 2, 5].

I.     BACKGROUND

       Plaintiff Judameyre McRae (“Plaintiff”) filed a Title VII employment discrimination action

on August 26, 2020, naming as Defendants Melanie Calkins, identified as a Human Resources

Manager at Niagara Bottling; Terry LNU, identified as a first shift supervisor at Niagara Bottling;

and FNU LNU, identified as a first shift forklift supervisor at Niagara Bottling. [Doc. 1]. Plaintiff

claimed that Defendants discriminated against him under Title VII based on race and color through

his termination from employment, unequal terms and conditions of his employment, and

retaliation. Plaintiff also purported to assert a claim for defamation. [Id. at 4]. The Court

conducted initial review of that Complaint and found that Plaintiff failed to state a claim for the

reasons stated in that Order. [Doc. 5]. The Court, however, allowed Plaintiff 30 days to file an

amended complaint to attempt to state a claim. [Id. at 4]. Plaintiff timely filed an Amended

Complaint, which is now before the Court on initial review.




      Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 1 of 6
        In his Amended Complaint, Plaintiff names only his former employer, Niagara Bottling,

as a Defendant in this matter. [Doc. 8 at 1-2]. Plaintiff asserts employment discrimination claims

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., based on alleged

wrongful termination, unequal terms and conditions of his employment, and retaliation. [Id. at 3;

Doc. 8-1 at 1-6]. Plaintiff also purports to state a claim under the Equal Pay Act of 1963. Plaintiff

also references the North Carolina Whistleblower Act, N.C.G.S. § 126-84, et seq., and the North

Carolina Equal Employment Practices Act, N.C.G.S. § 143-422.2. [See Doc. 8-1 at 5-6; Doc. 8 at

3-4].

        Plaintiff alleges, in part, as follows. Plaintiff is an African American male who wears his

hair in dreadlocks. [Doc. 8-1 at 3]. He began working for Defendant in or around September

2018. [Doc. 8-1 at 4]. In or around the end of November 2019, Plaintiff got moved from third

shift to first shift, where he was supervised by Terry Stevenson. Stevenson harassed Plaintiff as

soon as Plaintiff joined first shift, micromanaging him and following him to and from the

production floor during Plaintiff’s allowed break times. Stevenson’s behavior caused Plaintiff to

fear losing his job if Plaintiff did not return from his breaks early. Stevenson asked Plaintiff, “why

don’t you cut your hair? Maybe then you would look like somebody.” [Doc. 8-1 at 3]. Stevenson

made other racist comments to Plaintiff. [Id.].

        After a couple of days of this treatment, Plaintiff complained to human resources manager,

“Melanie.” Melanie advised Plaintiff that she would speak to Stevenson about his behavior, but

she never did. After a verbal altercation between Stevenson and Plaintiff, Stevenson sent Plaintiff

home without pay.      Plaintiff began asking other employees about the Equal Employment

Opportunity Commission (EEOC) and potential claims Plaintiff might have, which was

communicated to management. [Doc. 8-1 at 3-4]. After management learned of Plaintiff’s



                                                  2

        Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 2 of 6
investigating possible claims, Plaintiff was targeted for having his phone on the production floor,

while all other employees also had their phones on the floor. [Id.]. Namely, on or around

December 9, 2020, Plaintiff was written up for having his phone on the floor, although every other

employee also had his/her phone on the floor. [Doc. 8-1 at 4]. Thereafter, Plaintiff asked to bring

his phone to his car, which he did. While near or in his car, Plaintiff spoke to his mother.

Defendant’s warehouse manager, Greg Banks, claimed to be in his car parked directly in front of

Plaintiff’s car and to have overheard Plaintiff’s statements to his mother that he, Plaintiff, could

not believe “that cracker wrote him up” and that “he was going to get them, that they did not know

it yet, but he was going to get them.” [Doc. 8-2 at 5]. Plaintiff was terminated for allegedly

communicating a threat of physical harm while on company premises. [Id. at 5]. In appeal

proceedings at the N.C. Department of Commerce Division of Employment Security related to the

denial of Plaintiff’s unemployment benefits, Plaintiff denied using the word “cracker” and denied

saying that he was “going to get them.” [Id.]. The decision to deny Plaintiff’s unemployment

benefits was reversed on appeal. The Appeals Referee found that Plaintiff “was not discharged

for misconduct connected with the work,” as defined by N.C.G.S. § 96-14.6(a).

       Plaintiff also claims that since the beginning of his employment, Defendant fired and

demoted African American employees. [Doc. 8-1 at 3]. When Plaintiff was moved to first shift,

he lost a dollar an hour in pay, as did another black employee, while a white employee in the same

position retained his full pay. [Doc. 8-1 at 5]. Defendant also generally paid its black employees

less than its white employees. [Id. at 5-6]. Plaintiff identifies two white employees that were

making more money that two other identified black employees. [Id. at 6].

       For relief, Plaintiff seeks monetary damages resulting from loss of medical insurance, lost

wages, lost opportunity to win an employer-sponsored car giveaway, and lost future 401k



                                                 3

      Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 3 of 6
investments. Plaintiff also seeks punitive damages. [Doc. 8 at 5; Doc. 8-1 at 6-7].

III.   STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Amended

Complaint to determine whether it is subject to dismissal on the grounds that it is “frivolous or

malicious [or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In

its frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the

liberal construction requirement will not permit a district court to ignore a clear failure to allege

facts in her complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

IV.    DISCUSSION

       A.      Title VII

       Title VII provides that an employer shall not “discriminate against any individual …

because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1). Here, Plaintiff alleges discriminatory termination, retaliation, and unequal terms and

conditions of employment. [Doc. 8 at 3-4; Doc. 8-1 at 1-7]. Taking Plaintiff’s allegations as true

and giving him the benefit of every reasonable inference, the Court finds that these claims are not

clearly frivolous and survive initial review.

       B.      Equal Pay Act of 1963

       Plaintiff purports to state a claim under The Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1).

This claim is misplaced. The Equal Pay Act prohibits discrimination in pay on the basis of gender.



                                                 4

       Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 4 of 6
29 U.S.C. § 206(d)(1). It does not prohibit discrimination on the basis of race. See id.; Spencer

v. Virginia State University, 919 F.3d 199, 203 (4th Cir. 2019). As such, Plaintiff’s claim on this

ground does not survive initial review and it will be dismissed.

       C.      North Carolina Whistleblower Act

       To the extent Plaintiff intends to assert a claim under the North Carolina Whistleblower

Act, N.C.G.S. § 126-84, et seq., the Court addresses it here. [See Doc. 8 at 4]. The N.C.

Whistleblower Act protects state employees from intimidation, harassment, and adverse action

when such employee is engaging in a protected activity. N.C.G.S. § 126-84(a). This Act does not

relate to or protect employees of private businesses. As such, to the extent Plaintiff sought to assert

a claim thereunder, it fails initial review and will be dismissed.

       D.      North Carolina Equal Employment Practices Act

       The North Carolina Equal Employment Practices Act, N.C.G.S. § 143-422.1, et seq., is

essentially North Carolina’s equivalent to Title VII. Courts are to “look to federal decisions for

guidance in establishing evidentiary standards and principles of law to be applied in discrimination

cases.” Youse v. Duke Energy Corp., 171 N.C. App. 187, 193, 614 S.E.2d 396, 401 (2005)

(citation and quotations omitted). Further, “the North Carolina Supreme Court has explicitly

adopted the Title VII evidentiary standards in evaluating a state claim under § 143-422.2 insofar

as they do not conflict with North Carolina statutes and case law.” Hughes v. Bedsole, 48 F.3d

1376, 1383 (4th Cir. 1995). As such, because Plaintiff’s claims under Title VII survive initial

review, the Court will allow Plaintiff’s claims under the N.C. Employment Practices Act to

proceed as well.




                                                  5

      Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 5 of 6
V.     CONCLUSION

       For the reasons stated herein, Plaintiff’s claims under Title VII and the N.C. Equal

Employment Practices Act survive initial review, including Plaintiff’s claim for punitive damages.

Plaintiff has failed to state a claim under the N.C. Whistleblower Act or the Equal Pay Act of 1963;

these claims will be dismissed.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Amended Complaint [Doc. 8] survives initial review under Section

               1915(e)(2) as to Plaintiff’s claims under Title VII and the N.C. Equal Employment

               Practices Act, including his claim for punitive damages. All other claims in

               Plaintiff’s Complaint fail initial review and are DISMISSED.

       2.      The Clerk of Court is instructed to mail a blank summons to Plaintiff to fill out for

               service of process on Defendant Niagara Bottling, LLC, and then return the

               summons to the Court. Plaintiff is required to provide the necessary information

               for the U.S. Marshal to effectuate service on Defendant. When the Court receives

               the summons from Plaintiff, the Clerk shall direct the U.S. Marshal to effectuate

               service upon Defendant.

 Signed: November 16, 2020




                                                 6

      Case 5:20-cv-00131-KDB-DCK Document 11 Filed 11/16/20 Page 6 of 6
